DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 2/10/21.  At this point claims 3-7, 11-12, 14-15, 17-18 have been amended. Thus, claims 2-8 and 10-22 are pending in the instant application.
	The instant application having Application No.  16/358,176 has a total of 20 claims pending in the application, there are 3  independent claims and  17  dependent  claims, all of which are ready for examination by the examiner.

   1.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-14, 16 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate in view of Marquart (US PGPUB # 2015/0033087 A1).

With respect to claim 13, the Marquart teaches a computer-implemented method, comprising: 

re-evaluating, by the computer, the at least one block and/or the portion of a block to determine whether to retire the at least one block and/or the portion of a block; (paragraph 37, where after the block is rested, a determination may be made as to whether the rested block passes the operation. For example, the rested block may be selected for use only when the rested block passes the operation)
indicating, by the computer, that the at least one block and/or the portion of a block remains usable when a result of the re-evaluation is not to retire the block; (paragraph 37, where after the block is rested, a determination may be made as to whether the rested block passes the operation. For example, the rested block may be selected for use only when the rested block passes the operation) and 
indicating, by the computer, that the at least one block and/or the portion of a block is retired when the result of the re-evaluation is to retire the block, (paragraph 40, where the rested block may be designated as being un-useable in response to the test determining that the rested block fails. For example, being selected for use may refer to as being selected for data storage, e.g., selected for programming. For example, a block designated as un-useable will not be selected (e.g., will be passed over) for data storage, e.g., for programming)


With respect to claim 10, the Marquart teaches the method as recited in claim 13, wherein the re- evaluating includes assigning the at least one block and/or the portion of a block to a delay queue for at least a dwell time. (Marquart, paragraph 49, where the duration of a rest (e.g., of a rest period) might not be preselected for some embodiments. For example, the duration of a rest period, e.g., the length of time a block may be rested, may depend on the rate at which the blocks in the group are selected, e.g., the rate at which the memory device is being programmed)

With respect to claim 11, the Marquart teaches the method as recited in claim 13, wherein the re- evaluating includes performing one or more erase operations on the at least one block and/or the portion of a block, wherein the result of the re-evaluation is to retire the at least one block and/or the portion of a block when in response to any of the one or more erase operations failing. (Marquart, paragraph 40, where the rested block may be designated as being un-useable in response to the test determining that the rested block fails. For example, being selected for use may refer to as being selected for data storage, e.g., selected for programming. For example, a block designated as un-useable will not be selected (e.g., will be passed over) for data storage, e.g., for programming; and see paragraph 38, where the operation may be a read operation, a program operation, or an erase operation)

With respect to claim 12, the Marquart teaches the method as recited in claim 13, wherein the re- evaluating includes writing data to the at least one block and/or the portion of a block, wherein the result of the re-evaluation is to retire the at least one block and/or the portion of a block when in response to one or more write error occurs occurring. (Marquart, paragraph 43, where the block may be permanently retired from further use in response to a certain number of failures, e.g., in response to failing a certain number of operations, e.g., in response to failing a certain number of read operations, a certain number of erase operations, or a certain number of program operations)

With respect to claim 14, the Marquart teaches the method as recited in claim 13, wherein the re-evaluating includes performing a read sweep on the at least one block and/or the portion of a block, wherein the result of the re-evaluation is to retire the at least one block and/or the portion of a block when in response to a number of read errors exceeds exceeding a retirement error count limit. (Marquart, paragraph 43, where the block may be permanently retired from further use in response to a certain number of failures, e.g., in response to failing a certain number of operations, e.g., in response to failing a certain number of read operations, a certain number of erase operations, or a certain number of program operations)

With respect to claim 16, the Marquart teaches the method as recited in claim 13, wherein the non- volatile memory includes NAND Flash memory, wherein the re-evaluating is performed in response to determining that the at least one block of the non-volatile memory and/or portion of the block of the non-volatile memory meets the retirement condition. (see fig. 1; and paragraph 35, where control logic 116 may be configured to rest a block in response to receiving an indication that the block failed an operation, such as an erase operation, a program operation, or a read operation, e.g., an ECC operation during the read operation; and paragraph 37, where after the block is rested, a determination may be made as to whether the rested block passes the operation. For example, the rested block may be selected for use only when the rested block passes the operation)

With respect to claim 22, the Marquart teaches the computer-implemented method as recited in claim 13, wherein the re-evaluating includes an operation selected from the group consisting of: assigning the at least one block and/or the portion of a block into a delay queue for at least a dwell time and/or a read delay; performing one or more erase operations on the at least one block and/or the portion of a block; writing data to the at least one block and/or the portion of a block; and performing a read sweep on the at least one block and/or the portion of a block. (Marquart, paragraph 43, where the block may be permanently retired from further use in response to a certain number of failures, e.g., in response to failing a certain number of operations, e.g., in response to failing a certain number of read operations, a certain number of erase operations, or a certain number of program operations)

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6, 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marquart (US PGPUB # 2015/0033087 A1) in view of Sun (US PGPUB # 2014/0359202 A1).

With respect to claim 4, the Marquart reference teaches an apparatus, comprising: 
non-volatile memory configured to store data; (see memory array 104) and 
a controller and logic integrated with and/or executable by the controller, (see I/O control 112 and control logic 116) the logic being configured to: 
determine, by the controller, that at least one block of the non-volatile memory and/or portion of a block of the non-volatile memory meets a retirement condition; (paragraph 35, where control logic 116 may be configured to rest a block in response to receiving an indication that the block failed an operation, such as an erase operation, a program operation, or a read operation, e.g., an ECC operation during the read operation)
re-evaluate, by the controller, the at least one block and/or the portion of a block to determine whether to retire the at least one block and/or the portion of a block; (paragraph 37, where after the block is rested, a determination may be made as to whether the rested block passes the operation. For example, the rested block may be selected for use only when the rested block passes the operation)
indicate, by the controller, that the at least one block and/or the portion of a block remains usable in response to a result of the re-evaluation being to not retire the block; (paragraph 37, where after the block is rested, a determination may be made as to whether the rested block passes the operation. For example, the rested block may be selected for use only when the rested block passes the operation) and 
indicate, by the controller, that the at least one block and/or the portion of a block is retired in response to the result of the re-evaluation being to retire the block, 
wherein the re-evaluating includes:
writing data to the at least one block and/or the portion of a block, wherein the result of the re-evaluation is to retire the at least one block and/or the portion of a block in response to one or more write error occuring. (paragraph 40, where the rested block may be designated as being un-useable in response to the test determining that the rested block fails. For example, being selected for use may refer to as being selected for data storage, e.g., selected for programming. For example, a block designated as un-useable will not be selected (e.g., will be passed over) for data storage, e.g., for programming; and see paragraph 38, where the operation may be a read operation, a program operation, or an erase operation)
However, the Marquart reference does not explicitly teach calibrating the at least one block and/or the portion of a block, wherein performing the calibration includes determining an optimal threshold voltage shift value for each of the at least one block and/or the portion of a block. 
The Sun reference teaches it is conventional to have calibrating the at least one block and/or the portion of a block, wherein performing the calibration includes determining an optimal threshold voltage shift value for each of the at least one block and/or the portion of a block. (paragraph 48, where process 600A includes, in block 
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the FIRST reference to have wherein calibrating the at least one block and/or the portion of a block, wherein performing the calibration includes determining an optimal threshold voltage shift value for each of the at least one block and/or the portion of a block, as taught by the Sun reference.
The suggestion/motivation for doing so would have been to have an error management system for a data storage device includes adjusted reading voltage level calculation functionality. (Sun, abstract)
Therefore it would have been obvious to combine the Marquart and Sun references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 2, the combination of the Marquart and Sun references teaches the apparatus as recited in claim 4, wherein the re-evaluating includes assigning the at least one block and/or the portion of a block to a delay queue for at least a dwell time.  (Marquart, paragraph 49, where the duration of a rest (e.g., of a rest period) might not be preselected for some embodiments. For example, the duration of a rest period, e.g., the length of time a block may be rested, may depend on the rate at 

With respect to claim 3, the combination of the Marquart and Sun references teaches the apparatus as recited in claim 4, wherein the re-evaluating includes performing one or more erase operations on the at least one block and/or the portion of a block, wherein the result of the re-evaluation is to retire the at least one block and/or the portion of a block in response to any of the one or more erase operations failing. (Marquart, paragraph 40, where the rested block may be designated as being un-useable in response to the test determining that the rested block fails. For example, being selected for use may refer to as being selected for data storage, e.g., selected for programming. For example, a block designated as un-useable will not be selected (e.g., will be passed over) for data storage, e.g., for programming; and see paragraph 38, where the operation may be a read operation, a program operation, or an erase operation)

With respect to claim 5, the combination of the Marquart and Sun references teaches the apparatus as recited in claim 4, wherein the result of the re-evaluation is to retire the at least one block and/or the portion of a block in response to a number of calibration errors exceeding a retirement error count limit. (Marquart, paragraphs 54-55, where an acceleration technique may be employed in response to a block failing immediately after resting or in response to a block failing a certain number of times, e.g., in response to a certain number of fail-rest cycles. For example, a fail-rest cycle 

With respect to claim 6, the combination of the Marquart and Sun references teaches the apparatus as recited in claim 4, wherein the re-evaluating includes performing a read sweep on the at least one block and/or the portion of a block, wherein the result of the re-evaluation is to retire the at least one block and/or the portion of a block in response to a number of read errors exceeding a retirement error count limit. (Marquart, paragraph 43, where the block may be permanently retired from further use in response to a certain number of failures, e.g., in response to failing a certain number of operations, e.g., in response to failing a certain number of read operations, a certain number of erase operations, or a certain number of program operations)

With respect to claim 8, the combination of the Marquart and Sun references teaches the apparatus as recited in claim 4, wherein the non-volatile memory includes NAND Flash memory, wherein the re-evaluating is performed in response to determining that the at least one block of the non-volatile memory and/or portion of the block of the non-volatile memory meets the retirement condition. (Marquart, paragraph 43, where the block may be permanently retired from further use in response to a certain number of failures, e.g., in response to failing a certain number of operations, e.g., in response to failing a certain number of read operations, a certain number of erase operations, or a certain number of program operations)

With respect to claim 21, the combination of the Marquart and Sun references teaches the apparatus as recited in claim 4, wherein the re-evaluating includes an operation selected from the group consisting of: assigning the at least one block and/or the portion of a block into a delay queue for at least a dwell time and/or a read delay; performing one or more erase operations on the at least one block and/or the portion of a block; performing a calibration of the at least one block and/or the portion of a block; and performing a read sweep on the at least one block and/or the portion of a block. (Marquart, paragraph 43, where the block may be permanently retired from further use in response to a certain number of failures, e.g., in response to failing a certain number of operations, e.g., in response to failing a certain number of read operations, a certain number of erase operations, or a certain number of program operations)

   2.   ARGUMENTS CONCERNING NON-PRIOR ART REJECTIONS
Double Patenting
The Examiner notes the applicant’s arguments (pages 9-11 of the remarks) with respect to the double patenting have been noted and are moot in the view of the terminal disclaimer filed 5/21/21.  Thus, the double patenting rejection has been withdrawn in view of the electronic terminal disclaimer.
 

   3.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
Applicant’s amendments and/or arguments with respect to claim 4 and its respective dependent claims (see pages 11-13 of the remarks) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Marquart in view of Sun references as shown in the rejections above.  Specifically, the Examiner notes the Sun reference teaches the newly added limitation of “calibrating the at least one block and/or the portion of a block, wherein performing the calibration includes determining an optimal threshold voltage shift value for each of the at least one block and/or the portion of a block” as shown above.  
Applicant’s arguments with respect to claim 13 and its respective dependent claims (see pages 14-16 of the remarks) have been fully considered and are not persuasive.  The applicant argues that Marquart does not teach the limitation of “wherein the re-evaluating includes performing a calibration of the at least one block and/or the portion of a block, wherein the result of the re-evaluation is to retire the at least one block and/or the portion of a block when a number of calibration errors exceeds a retirement error count limit”.  The Examiner notes Marquart reference teaches (paragraph 40) resting blocks and a rested block may be designated as being un-useable in response to the test determining that the rested block fails.  Marquart also 
Applicant’s amendments and/or arguments with respect to claim 17 and its respective dependent claims (see pages 16-18 of the remarks) have been fully considered and are persuasive. Particularly, the Examiner notes the arguments pertaining to the limitations of “wherein the re-evaluating includes: assigning the at least one block and/or the portion of a block into a delay queue for at least a dwell time and/or a read delay, and in response to assigning the at least one block and/or the portion of a block into the delay queue for at least the dwell time and/or the read delay, calibrating the at least one block and/or the portion of a block by determining an optimal threshold voltage shift value for each of the at least one block and/or the portion of a block” has differentiated the prior art of record and the claimed invention.  Therefore, the rejection has been withdrawn.  
   4.   ALLOWABLE SUBJECT MATTER
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.  

   5.  CLOSING COMMENTS
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 7, 15, and 17-20 would be allowable as noted above.
        a(2)  CLAIMS IN THE APPLICATION
	Per the instant office action, claims 2-8 and 10-22 have received a third action on the merits and are subject of a third action final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137